     Case 3:20-cv-00686-CAB-MDD Document 5 Filed 07/01/20 PageID.20 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7                           UNITED STATES DISTRICT COURT
 8                         SOUTHERN DISTRICT OF CALIFORNIA
 9
10
11   JAMES RUTHERFORD,                                   Case No.: 20-cv-686-CAB-MDD
12                                      Plaintiff,
                                                         ORDER TO SHOW CAUSE
13   v.
14   ROOSEVELT/TAMARACK
     INVESTMENTS PROPERTY
15
     HOLDING, LLC,
16                                  Defendants.
17
18
19         According to the docket in this matter, the complaint was filed on filed on April 9,
20   2020, and it was served on Defendant to a person authorized to accept service on May 18,
21   2020, and thereafter mailed on May 22, 2020. [Doc. No. 4.] Service on Defendant was
22   therefore completed on June 1, 2020. See Fed. R. Civ. P. 4(e)(1), 4(h)(1)(A) (plaintiff may
23   serve an individual by any means authorized by the law of the state in which the district
24   court sits, and service of most businesses by the same means); Cal. Civ. Proc. Code §
25   415.20(a) (substituted service permitted after reasonable diligent attempts at personal
26   service and deemed complete on the 10th day after mailing). Based on the date of service,
27   Defendant’s response to the complaint was due on June 22, 2020. See Fed. R. Civ. P.
28   12(a)(1)(A)(i). No response has been filed, and there has been no other activity on the

                                                     1
                                                                               20-cv-686-CAB-MDD
     Case 3:20-cv-00686-CAB-MDD Document 5 Filed 07/01/20 PageID.21 Page 2 of 2



 1   docket. Accordingly, Plaintiff is hereby ORDERED TO SHOW CAUSE in writing, on
 2   or before July 13, 2020, why this case should not be dismissed for failure to prosecute.
 3   Failure to respond to this order will result in dismissal of the complaint.
 4         It is SO ORDERED.
 5   Dated: July 1, 2020
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
                                                                                   20-cv-686-CAB-MDD
